Citation Nr: 1737033	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  15-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip injury.

2. Entitlement to service connection for a right hip injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from February 24, 1959 to June 3, 1963.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1. In an April 2010 rating decision, the RO declined the claim for entitlement to service connection for a right hip disability due to the absence of evidence that this disability was either occurred in or was caused by service.

2. Evidence received since the April 2010 rating decision relates to a previously unestablished fact necessary to substantiate the claim for entitlement to service connection for a right hip disability.


CONCLUSIONS OF LAW

1. The April 2010 rating decision that denied the claim for entitlement to service connection for a right hip disability is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.156 (b), 20.1103 (2016).

2. Evidence received since the April 2010 rating decision is new and material and the claim for entitlement to service connection for a right hip disability is reopened.  
38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The application to reopen the claim of entitlement to service connection for a right hip disability is granted.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, the final denial of the claim for entitlement to service connection for a right hip disability was rendered in an April 2010 decision.  The RO denied the claim due to a finding of no evidence showing that the right hip disability was incurred in or caused by service or that it was incurred within 1 year of active duty military discharge, as the post-service records showed that the first treatment for a right hip condition occurred in September 2008, more than 40 years after his discharge from service.

In August 2012, the Veteran sought to reopen his claim for entitlement to service connection for a right hip disability.  The evidence received since the final April 2010 decision includes a June 2012 private medical opinion, in which the examiner opined, in part: 

The nature of [the Veteran's] previous work experience concerns me in relation to this current medical issue I believe that the need for the total hip arthroplasty may have been related to his previous work in the military as paratrooper in the 82nd airborne division.  The vigorous nature of this job description may have contributed to the extensive osteoarthritis encountered in [the Veteran's] right hip.

June 2012 Private Medical Opinion.

The Board finds the evidence new as it was not previously submitted to agency decision makers.  The evidence is also material as it addresses the previously unestablished fact of an in-service occurrence.  It is not redundant and, in the very least, when considered with the evidence of record, would trigger VA's duty to assist by providing a medical opinion, which might "raise a reasonable possibility of substantiating the claim."  See Shade, 24 Vet. App. at 110.  

Accordingly, the claim is reopened.




ORDER

The application to reopen the claim of entitlement to service connection for a right hip disability is granted.


REMAND

Although further delay is regrettable, the Board finds remand warranted for a new medical etiology opinion for the Veteran's right hip disability.  

In August 2013, a VA examiner provided a negative etiology opinion for the right hip disability; however, in doing so, the examiner failed to consider the Veteran's lay statements.  See August 2013 VA examination report; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In various statements, the Veteran has contended that he should be granted service connection for his right hip injury because his right hip injury was caused by the jumps he performed as a paratrooper when he was on active duty.  See, e.g., October 2013 Notice of Disagreement.  Given that the Veteran was diagnosed with osteoarthritis in the right hip nearly 45 years after he was discharged from active service, the question of causation here extends beyond an immediately observable cause-and-effect relationship, and therefore, the Veteran is not competent to address etiology here.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).

However, the Veteran is competent to establish the presence of observable symptomatology and when they began to occur.  Moreover, there is no evidence here that his statements, to the extent that they indicate that he injured his right hip from jumping as a paratrooper, are not credible:  His DD-214 confirms that his military occupation status in service was a paratrooper; moreover, the Veteran submitted a June 2012 private medical examiner opinion, in which the examiner opined that the Veteran's recent need for a total hip arthroplasty "may have been related to his previous work in the military as a paratrooper in the 82nd airborne division" and that the "vigorous nature of this job description may have contributed to the extensive osteoarthritis encountered in [the Veteran's] right hip."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Based on the foregoing, a new medical etiology opinion that takes into account the Veteran's lay statements must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Provide entire claims file (including this Remand decision) to a new VA examiner and obtain a new etiology opinion for the right hip disability, one that considers the relevant evidence of record to include the June 2012 private medical opinion.  If the examiner(s) determines that an opinion(s) may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination(s).  The VA examiner is requested to address the following:

a) Is it at least as likely as not that the Veteran's current right hip disability had its onset in or is otherwise related to the Veteran's active military service?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In providing a response, the examiner is specifically instructed to consider the Veteran's lay statements; specifically that he injured his right hip while jumping as a paratrooper in service.  The examiner is further specifically instructed not to rely exclusively on the lack of contemporaneous, in-service documentation or treatment for any shin-related injuries.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


